United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                                                                 January 31, 2006
                 IN THE UNITED STATES COURT OF APPEALS
                                                                             Charles R. Fulbruge III
                              FOR THE FIFTH CIRCUIT                                  Clerk



                                        No. 05-10578
                                      Summary Calendar


      SHEILA CAPERS

                                                    Plaintiff-Appellant,

                                           versus

      DALLAS INDEPENDENT SCHOOL DISTRICT, OSCAR RODRIGUEZ,
      LUIS COWLEY

                                                    Defendants-Appellees.


               Appeal from the United States District Court for
                        the Northern District of Texas
                          (USDC No. 3:03-cv-1305)
      _________________________________________________________


Before REAVLEY, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*1

      Reviewing the summary judgment order de novo, we affirm the district court’s

decision for the following reasons:


      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
1.    To establish a prima facie case of retaliation, Capers must show (1) that she

      engaged in an activity protected by Title VII, (2) that an adverse employment

      action occurred, and (3) that a causal link existed between the protected activity

      and the adverse employment action. Roberson v. Alltel Info. Servs., 373 F.3d 647,

      655 (5th Cir. 2004).

2.    Capers did not demonstrate an adverse employment action and she therefore failed

      to make out her prima facie case. On August 9, 1999, Capers entered into a three-

      year term contract with the Dallas Independent School District. Capers is

therefore    mistaken in her argument that she was a continuous contract employee

when the     school board put her on a term of “probation.” To be demoted from a term

      contract to a probationary contract requires the written consent of the teacher.

      TEX. EDUC. CODE ANN § 21.106 (Vernon 2006). Since no such written consent

      was ever requested or given, Capers was not demoted to a probationary contract.

      There is no indication that her employment status as a term contract employee was

      otherwise affected by the decision of the school board to place her on probation.

Affirmed.